Title: To Benjamin Franklin from Daniel of St. Thomas Jenifer, 5 September 1781
From: Jenifer, Daniel of St. Thomas
To: Franklin, Benjamin


Dear Sir
Phila. Sepr. 5th. 1781
This Letter will be delivered to you by Coll. Dubuysson, an Officer of distinguished Merit and who has bled freely in the cause of America and wishes to return to it. I shall be obliged to you for your friendship and Attention to him.
Enclosed you have a Letter from me to your old friend & acquaintance Governer Sharpe, which I beg you will Seal and forward to him as soon as possible: His Interest is much concerned by the information it contains.
I have the honor to be with the highest Sentiments of esteem & respect. Dear Sir Your most Obedient Servant,
Dan. OF S Thos Jenifer
 
Addressed: His Excellency / Docr. Benjamin Franklin / Minister Plenipoteny at the Court of Verseilles / from the United States of America
